The offense is burglary; penalty assessed at confinement in the penitentiary for six years. *Page 468 
The indictment appears regular and properly presented. The evidence heard in the trial court is not brought forward for review. No complaint of the rulings of the court has been presented by bill of exception or otherwise. In the absence of the testimony adduced upon the trial, this court is unable to appraise the matters set forth in the motion for new trial.
No error having been preceived justifying a reversal, the judgment of the trial court is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.